           Case 1:18-cv-01700-JKB Document 35 Filed 11/16/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


MARYLAND SHALL ISSUE, et al.                    *

      Plaintiffs,                               *

      v.                                        *                     CIVIL NO. JKB-18-1700

LAWRENCE HOGAN, in his official
                                                *
capacity as Governor of Maryland

      Defendant.                                *

      *         *      *       *     *      *       *      *      *      *      *       *

                                            ORDER


      For the reasons stated in the foregoing memorandum, it is hereby ORDERED:

   1. Plaintiff Maryland Shall Issue (MSI) lacks standing to pursue relief on its own behalf,

      and, accordingly, all of the claims brought in its organizational, non-representational

      capacity (i.e., its “individual” capacity) are DISMISSED.

   2. As to all Plaintiffs, Defendant’s Motion to Dismiss (ECF No. 9) is GRANTED as to all

      counts of the Complaint on the following bases:

            •   Construed as a motion under Federal Rule of Civil Procedure 12(b)(1), the motion

                is GRANTED as to Count IV of the Complaint; and

            •   Construed as a motion under Federal Rule of Civil Procedure 12(b)(6), the motion

                is further GRANTED as to all remaining counts of the Complaint (Counts I, II,

                III, and V).

   3. This case is DISMISSED.

   4. The Clerk is directed to CLOSE THIS CASE.
        Case 1:18-cv-01700-JKB Document 35 Filed 11/16/18 Page 2 of 2



DATED this 15th day of November, 2018.


                                             BY THE COURT:


                                                          /s/

                                             James K. Bredar
                                             Chief Judge




                                         2
